
	

113 HJ 17 IH: Proposing an amendment to the Constitution of the United States which requires (except during time of war and subject to suspension by Congress) that the total amount of money expended by the United States during any fiscal year not exceed the amount of certain revenue received by the United States during such fiscal year and not exceed 20 percent of the gross domestic product of the United States during the previous calendar year.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mrs. Roby introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States which requires (except during time of war and subject to
		  suspension by Congress) that the total amount of money expended by the United
		  States during any fiscal year not exceed the amount of certain revenue received
		  by the United States during such fiscal year and not exceed 20 percent of the
		  gross domestic product of the United States during the previous calendar
		  year.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.The total amount of money
				expended by the United States in any fiscal year shall not exceed the total
				amount of revenue received by the United States during such fiscal year, except
				revenue received from the issuance of bonds, notes, or other obligations of the
				United States.
					2.The total amount of money
				expended by the United States in any fiscal year shall not exceed the amount
				equal to 20 percent of the gross domestic product of the United States during
				the last calendar year ending before the beginning of such fiscal year.
					3.Prior to each fiscal year, the President
				shall transmit to Congress a proposed budget for the United States for that
				fiscal year in which total outlays of the United States do not exceed total
				revenue received by the United States.
					4.Sections 1 and 2 of this
				Article shall not apply during any fiscal year during any part of which the
				United States is at war as declared by Congress under section 8 of article I of
				the Constitution.
					5.Sections 1 and 2 of this
				Article may be suspended by a concurrent resolution approved by a three-fifths
				vote of the Members of the Senate and a two-thirds vote of the Members of the
				House of Representatives. Any suspension of sections 1 and 2 of this Article
				under this section shall be effective only during the fiscal year during which
				such suspension is approved.
					6.Congress shall have power to
				enforce this Article by appropriate legislation.
					7.This Article shall take effect
				on the first day of the first fiscal year beginning after the date of the
				adoption of this
				Article.
					.
		
